


110 HR 5460 IH: To amend the Detainee Treatment Act of 2005 and title 18,

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5460
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Ms. Eshoo (for
			 herself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select) and Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Detainee Treatment Act of 2005 and title 18,
		  United States Code, to include waterboarding in the definition of cruel,
		  inhuman, or degrading treatment or punishment and in the definition of torture,
		  and for other purposes.
	
	
		1.Waterboarding included in
			 definition of cruel, inhuman, or degrading treatment or punishment and in
			 definition of torture
			(a)Cruel, inhuman,
			 or degrading treatment or punishmentSection 1003(d) of the Detainee Treatment
			 Act of 2005 (42 U.S.C. 2000dd; Public Law 109–148) and section 1403(d) of the
			 Detainee Treatment Act of 2005 (42 U.S.C. 2000dd; Public Law 109–163) are each
			 amended by inserting after 1984 the following: , and
			 includes waterboarding, which includes any form of physical treatment that
			 simulates drowning or gives the individual who is subjected to it the sensation
			 of drowning.
			(b)TortureSection
			 2340(1) of title 18, United States Code, is amended by inserting before the
			 semicolon at the end the following: and includes the technique known as
			 waterboarding, which includes any form of physical treatment
			 that simulates drowning or gives the individual who is subjected to it the
			 sensation of drowning.
			2.Treatment of
			 individuals in custody of Central Intelligence AgencySection 1003(a) of the Detainee Treatment
			 Act of 2005 (42 U.S.C. 2000dd; Public Law 109–148) and section 1403(a) of the
			 Detainee Treatment Act of 2005 (42 U.S.C. 2000dd; Public Law 109–163) are each
			 amended by inserting after Government, the following:
			 including any individual in the custody or under the physical control of
			 the Central Intelligence Agency,.
		
